Birdsong, Judge.
James Cunningham was convicted of criminal attempt to commit shoplifting and sentenced to four years with one to serve. His appointed attorney has filed a motion to withdraw as counsel pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493). In accordance with Anders, counsel has filed a brief raising points of law which she considered arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised, though persuasively presented, have no merit nor does our independent examination disclose any errors of substance. Appellant has offered no objection to this motion, nor additional argument. Therefore, this court previously having granted the motion to withdraw, we now affirm the conviction (see Snell v. State, 246 Ga. 648 (272 SE2d 348)). We are satisfied that the evidence adduced at trial, though circumstantial, was sufficient to enable any rational trier of fact to find guilt of the crime charged beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560); Baldwin v. State, 153 Ga. App. 35, 37 (264 SE2d 528).

Judgment affirmed.


Quillian, P. J., and Carley, J., concur.